DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This Office Action is in response to applicant’s communication filed June 29, 2022 in response to PTO Office Action dated March 30, 2022.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
	Claims 1-8 have been presented for examination in this application.  In response to the last Office Action, claims 1-5, 7, and 8 have been amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "change the subtracted node to be a destination of each data element based on the static mapping table after the subtraction and the replacement" in the last two lines.  Applicant’s Specification is silent regrading returning a subtracted node back to being the destination for data elements after the subtracted node was subtracted and replaced.  Applicant’s response of June 29, 2022 does not indicate a reference within the Specification to provide support for the claim amendments in question.  However, according to paragraphs [0047] and [0093] of the Specification, a different entity becomes the destination for data element mapping (computer node and drive).  The Examiner will therefore interpret the claims in light of this recitation of the Specification.
Independent claims 7 and 8 also recite the same claim language as claim 1 and are rejected for the same reasons as claim 1.
Claims 2-6 depend upon claim 1 and therefore contain the same rejected subject matter as claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US# 8,880,843)

Regarding claim 1, Thomas teaches a storage system having a plurality of storage nodes configured to store in a distributed manner, for each group having a plurality of data elements including user data and a redundant code based on the user data, respective data elements of the group, the storage system comprising:
a control unit (Raid Controller 109) configured to store each data element in the plurality of storage nodes based on group information including first management information that indicates a correspondence between the plurality of storage nodes (storage devices 106) and a plurality of virtual storage nodes (virtual volumes 201) [col. 4, lines 57-67; Fig. 2] and second management information indicating a correspondence between the data element and a virtual storage node that stores the data element [Fig. 3; col. 5, lines 20 – 34; the table shows the correspondence between logical units and locations of stored data; Figure 4 further demonstrates this with addressing]
when any of the plurality of storage nodes breaks away (failed storage drive) from the storage system, generate a static mapping table (401) in accordance with a configuration excluding a subtracted node of the plurality of storage nodes (storage element failure), which has broken away (removed), as the static mapping table after subtraction and after replacement including replacement group information, which represents the static mapping table before the subtraction, in which a correspondence between the subtracted node and the virtual storage node according to the first management information has been changed in accordance with a predetermined replacement rule (remapping logical to physical addresses  with new device after device failure; col. 8, lines 21-50]; and 
change the subtracted node to be a destination of each data element based on the static mapping table after the subtraction and the replacement [col. 8, lines 41-50; new device used for  rebuilding and remapping].


Regarding claim 2, Thomas teaches wherein the first management information is  the static mapping table (Figure 3, as well as Figure 4) having, for each storage node, a record that associates identification information of the storage node with identification information of the virtual storage node corresponding to the storage node, and wherein the control unit is further configured to change the correspondence [col. 5, lines 20-34] in the table when any of the plurality of storage nodes breaks away from the storage system by replacing the identification information of the virtual storage node that corresponds to the subtracted node with identification information of a predetermined virtual storage node [as mentioned above relative to claim 1, the address mapping table is updated to correctly identify the mapping between the replacement storage device and the virtual addressing system. Figure 7, lines 24-50].

Regarding claim 3, Thomas teaches wherein the control unit is further configured to generate, when a storage node is newly added to the storage system [build command, col. 7 lines 1-3], the group information in which a record associating identification information of an added node that is the added storage node with identification information of a virtual storage node that corresponds to the added node has been added to an end of the static mapping table, and when any of the plurality of storage nodes breaks away from the storage system, replace the identification information of the virtual storage node that corresponds to the subtracted node with identification information of the virtual storage node that is included in the last record of the static mapping table  [col. 10, lines 25-37, selection of a new storage device; replacement device may correspond to previous device occupying last entry in mapping table and thus upon addition to the mapping table would occupy the last record of said table].

Regarding claim 4, Thomas teaches wherein the control unit is further configured to change a storage node configured to store each data element based on a difference between the second management information of the group information after the subtraction (device removal) and second management information of the replacement group information [Figure 7;  replacement storage device is configured to store reconstructed data in accordance with address remapping due to new device; col. 8, lines 24-50].

Regarding claim 5, Thomas teaches, wherein the storage system (101) is a computer system including a plurality of computer nodes (storage devices in 106) having a storage device configured to store the data element and a processor (each storage devices inherently includes at least a storage area and associated storage controller), wherein the storage node is a computer node (each storage node can be designated as a computer node) of the plurality of nodes, and wherein the control unit is constituted by the processor (RAID controller program runs on each RAID controller, col. 4, lines 47-52) of the computer system.

Regarding claim 6, Thomas teaches wherein the storage system comprises a plurality of storage devices (106) configured to store the data element and a storage controller (RAID controller 105) configured to control read and write of data with respect to each storage device, the storage node is the storage device (each storage node is considered a storage device), and the control unit is the storage controller (RAID controller 105 encompasses RAID controller 109) [col. 4, lines 47-52].

Claims 7 and 8 recite subject matter nearly identical to that of claim 1, and are rejected by Thomas for the same reasons as that of claim 1 disclosed supra.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
As noted above, Applicant’s amendments to the parent claims include an amendment that does not appear to have support in the Specification.  The Examiner will interpret said limitation in light of Applicant’s Specification, as disclosed supra, which is also taught by the Thomas reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133